NUMBERS 13-21-00015-CR & 13-21-00016-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

                          EX PARTE CECIL ADICKES


                   On appeal from the 147th District Court
                         of Travis County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      In appellate cause numbers 13-21-00015-CR and 13-21-00016-CR, appellant

Cecil Adickes appeals the trial court’s revocation of his outpatient or community-based

treatment and supervision. By one issue, Adickes contends that the evidence is

insufficient to conclude that he will become likely to cause serious harm to another as

required by Article 46C.266(b) of the Texas Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. ANN. art. 46C.266(b) (establishing the parameters which allow revocation of

an acquitted person’s outpatient community treatment and supervision). We reverse and
remand.1

                                        I.      BACKGROUND

        In two causes, Adickes was found not guilty by reason of insanity (NGRI) of one

count of assault on a public servant and one count of assault on a security officer. See

TEX. PENAL CODE ANN. § 22.01(b)(1), (b)(4). The trial court determined that Adickes

committed an act that constituted the attempt or threat of serious bodily injury to another

person, and Adickes was ordered to undergo inpatient treatment at a maximum-security

unit. In 2020, after finding that outpatient care was appropriate, the trial court ordered

Adickes released from inpatient care and placed him on outpatient treatment and

supervision. Subsequently, after absconding from his outpatient treatment, Adickes was

taken into custody, and the State filed a motion to revoke his community-based

supervision. The trial court held a hearing on December 16, 2020, where the case

supervisor testified that Adickes had left his outpatient care; Adickes testified

acknowledging that he had left his treatment facility. The trial court found that Adickes

“violated the terms of his release,” revoked his outpatient care, and ordered Adickes back

to inpatient treatment. This appeal followed. See TEX. CODE CRIM. PROC. ANN. art.

46C.270 (providing that an acquitted person may appeal from “an order modifying or

revoking an Order for Outpatient or Community-Based Treatment and Supervision

entered under Article 46C.266 or refusing a request to modify or revoke that order”).



        1 These cases are before this Court on transfer from the Third Court of Appeals in Austin pursuant
to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.




                                                    2
                    II.    APPLICABLE LAW AND STANDARD OF REVIEW

       A trial court must order that a person acquitted due to insanity be committed to

inpatient treatment or residential care if it is established at a hearing that: (1) “the

person . . . has a severe mental illness or mental retardation”; (2) that mental illness or

mental retardation will likely result in the person causing serious bodily injury to another

without treatment and supervision; and (3) “inpatient treatment or residential care is

necessary to protect the safety of others.” TEX. CODE CRIM. PRO. ANN. art. 46C.253(b)(1–

3). “The order of commitment to inpatient treatment or residential care expires on the

181st day following the date the order is issued but is subject to renewal . . . . ” Id. art.

46C.256(a). Once requested, the trial court must hold a hearing to determine if it will

modify the commitment order to direct outpatient treatment and supervision. Id. art.

46C.256(c). The trial court shall modify the commitment order and order outpatient care

“if at the hearing the acquitted person establishes by a preponderance of the evidence

that treatment and supervision can be safely and effectively provided as outpatient or

community-based treatment and supervision.” Id. art. 46C.262(f). The trial court may

modify or revoke court-ordered outpatient treatment and supervision if, at a hearing, the

State establishes by clear and convincing evidence that the acquitted person: (1) “failed

to comply with the regimen in a manner or under circumstances indicating the person will

become likely to cause serious harm to another if the person is provided continued

outpatient or community-based treatment and supervision”; or (2) “has become likely to

cause serious harm to another if provided continued outpatient or community-based




                                             3
treatment and supervision.” Id. art. 46C.266(b). If the State makes this showing, the trial

court “may take any appropriate action, including . . . ordering the person committed for

inpatient or residential care.” Id. art. 46C.266(c)(1).

       The clear and convincing standard is an intermediate standard, falling between the

preponderance standard of ordinary civil proceedings and the reasonable doubt standard

of criminal proceedings. Rodriquez v. State, 525 S.W.3d 734, 739 (Tex. App.—Houston

[14th Dist.] 2017, no pet.) (citing State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979)

(per curiam)). “While the proof required under this standard must weigh more heavily than

merely the greater weight of the credible evidence, there is no requirement that the

evidence be unequivocal or undisputed.” Id. A clear and convincing standard of review of

the sufficiency of the evidence requires that “we review all of the evidence in the light

most favorable to the finding to determine whether a reasonable factfinder could have

formed a firm belief or conviction that the finding was true.” Id. (citing State v. K.E.W., 315

S.W.3d 16, 20 (Tex. 2010)). “We resolve disputed fact questions in favor of the finding if

a reasonable factfinder could have done so, and we disregard all contrary evidence

unless a reasonable factfinder could not have done so.” Id. The evidence is legally

insufficient if (1) there is a complete absence of evidence of a vital fact, (2) the court is

barred by rules of law or of evidence from giving weight to the only evidence offered to

prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a mere

scintilla, or (4) the evidence conclusively establishes the opposite of the vital fact. See id.

(citing City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005)).




                                               4
                                     III.   DISCUSSION

       Adickes contends that the State failed to provide any evidence supporting a finding

that he failed to comply with the order of outpatient care in a manner or under

circumstances indicating he will become likely to cause serious harm to another if he is

provided continued outpatient or community-based treatment and supervision. Therefore,

the evidence is legally insufficient to support the trial court’s revocation of his outpatient

care. The State responds that it proved by clear and convincing evidence that Adickes’s

outpatient treatment should be revoked because: (1) Adickes left his outpatient treatment

without authorization; (2) the State’s witness testified that someone allegedly found a

substance resembling synthetic marihuana among Adickes’s possessions; (3) Adickes

was found unresponsive outside of the treatment facility; (4) the State could not verify that

Adickes took his medication and did not use illegal substances due to his absence from

the program; and (5) Adickes shouted “bullshit” during the revocation hearing.

       In the context of civil commitment, the Texas Supreme Court noted that a finding

that a person “is likely to cause serious harm to others” pursuant to Texas Health and

Safety Code § 574.034(a)(2) “requires evidence of a recent act . . . , either physical or

verbal, that can be objectively perceived and that is to some degree probative of a finding

that serious harm to others is probable if the person is not treated.” K.E.W., 315 S.W.3d

at 24; see TEX. HEALTH & SAFETY CODE ANN. § 574.034(a)(2). None of the evidence

presented at the revocation hearing and cited by the State rises to the level which would

produce in the mind of the trier of fact a firm belief or conviction that Adickes is or will




                                              5
become likely to cause serious harm to another if he is continued on outpatient treatment.

Instead, the evidence presented merely proved that Adickes committed two prior violent

acts, was found NGRI, was admitted to inpatient care, was released from inpatient

treatment, was placed on outpatient treatment, failed to comply with his outpatient

treatment, possessed something resembling synthetic marihuana, suffered a medical

emergency requiring a hospital visit, did not communicate with the outpatient services

and probation office, and interrupted the revocation hearing by shouting “bullshit.”

Moreover, there is no evidence in the record that Adickes stopped taking his medication

while he was not in outpatient care or that he used illegal substances.2 Importantly, no

evidence was presented that Adickes engaged in any behavior which would lead to a firm

belief that he would become or was a danger to another person when he absconded from

his treatment facility.3 See K.E.W., 315 S.W.3d at 26 (finding that the patient’s statements

regarding his belief that he had an assignment to impregnate specific women, seeking

access to specific females, his written plans detailing his mission with specific women

who he firmly believed he needed to impregnate, and his verbal insistence on searching

for the women, were all overt acts that supported the patient would likely “cause serious


         2 The State claims that the trial court could have inferred that Adickes used synthetic marihuana

from the State’s witness’s testimony that he possessed something resembling synthetic marijuana.
However, the State cites no authority, and we find none, providing that use of synthetic marihuana under
these circumstances constitutes clear and convincing evidence that Adickes is or will become likely to cause
serious harm to another.
        3 The State could have also met its burden by showing that Adickes has become likely to cause
serious harm to another if provided continued outpatient or community-based treatment and supervision.
However, given that we conclude the State failed to prove by clear and convincing evidence that Adickes
will become likely to cause serious harm to another if continued on outpatient care, the State also failed to
provide evidence under this heightened standard.




                                                     6
harm to others.”). Accordingly, we conclude that the evidence is legally insufficient to

support by clear and convincing evidence that Adickes’s noncompliance with outpatient

care was in a manner or under circumstances showing that Adickes will become likely to

cause serious harm to another if he is continued on outpatient treatment.

       The State further argues that the trial court took judicial notice of Adickes’s past

behavior, and his violent history taken with the above evidence proves by clear and

convincing evidence that Adickes’s non-compliance was made in a manner or under

circumstances indicating that he would become likely to cause serious harm to another if

kept on outpatient care. “In order to be judicially noticed, a fact must be a matter of

common knowledge, verifiable without the necessity of an assessment of the truth and

veracity of an interested witness in a particular case.” Davis v. State, 293 S.W.3d 794,

797 (Tex. App.—Waco 2009, no pet.). Judicial notice cannot be matters which were heard

in a prior criminal trial, “i.e., that certain witnesses gave certain testimony.” Bradley v.

State, 564 S.W.2d 727, 731 (Tex. Crim. App. 1978). The record must clearly reflect the

precise matter judicially noticed. Id. at 733.

       Here, the record is not clear regarding what, if anything, the trial court judicially

noticed. See id. In addition, it is unknown whether any judicially noticed evidence was of

common knowledge, verifiable without the necessity of an assessment of the truth and

veracity of an interested witness in this case. See Davis, 293 S.W.3d at 797. Therefore,

the evidence judicially noticed is unknown to this Court, and we will not rely on anything

not properly admitted at the revocation hearing. Having found the evidence legally




                                                 7
insufficient to support revocation of Adickes’s outpatient care, we sustain his sole issue.

                                   IV.    CONCLUSION

       We reverse the trial court’s judgments in both appellate causes and remand to the

trial court for proceedings consistent with this memorandum opinion.



                                                                      JAIME TIJERINA
                                                                      Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of August, 2022.




                                             8